Citation Nr: 0923812	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fractured right clavicle from August 12, 2002 
to August 10, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a fractured right clavicle from August 11, 2008.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a fractured lumbar 
vertebra.

4.  Service connection for residuals of an injury of the 
thoracolumbar spine, to include a fractured lumbar vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 
to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied the 
Veteran's petition to reopen a claim for service connection 
for a fractured lumbar vertebra and claims for service 
connection for post-traumatic stress disorder (PTSD) and for 
depression.  In that same decision, the RO assigned a 20 
percent rating for the service-connected residuals of a 
fractured right clavicle from August 12, 2002.  The Veteran 
filed a notice of disagreement (NOD) in July 2003, and the RO 
issued a statement of the case (SOC) in March 2004.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2004.

In May 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In March 2007, the Board granted service connection for an 
acquired psychiatric disorder, diagnosed as PTSD.  The Board 
also remanded the claim for an increased rating for residuals 
of a fractured right clavicle and the petition to reopen the 
claim for service connection for a fractured lumbar vertebra 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

After accomplishing the requested action, the RO continued 
the denial of the petition to reopen the claim for service 
connection for a fractured lumbar vertebra (as reflected in 
the September 2008 supplemental SOC (SSOC)).  Also, in a 
September 2008 rating decision, the RO granted a higher, 30 
percent rating for residuals of a fractured right clavicle 
from August 11, 2008.  However, as a higher rating for this 
disability is assignable before and after this date, and the 
Veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing both 
matters for increased ratings as set forth on the title page.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran originally claimed service connection for 
fractured lumbar vertebrae as a result of a January 1991 
motor vehicle accident (MVA).  In a March 1995 decision, the 
Board denied service connection for a fractured lumbar 
vertebra only, without considering whether there were any 
other residuals from the injury to the Veteran's 
thoracolumbar spine.  In September 2002, the Veteran 
requested that her claim for service connection for "back 
problems" be reopened and the RO treated this request as a 
petition to reopen her previously denied claim for service 
connection for a fractured lumbar vertebra.  As explained in 
further detail below, new and material evidence has been 
received (in the form of competent lay testimony) to reopen 
this claim, but further medical evidence is needed to make a 
final determination on the merits.  As there may be 
additional back disabilities, other than a fractured lumbar 
vertebra, resulting from the 1991 MVA, the Board has 
recharacterized the issues on appeal to include service 
connection for residuals of an injury of the thoracolumbar 
spine.  

The Board's decision on the matter of the petition to reopen 
the claim for service connection a fractured lumbar vertebra 
is set forth below.  The claim for service connection for 
residuals of an injury of the thoracolumbar spine and the 
claims for increased ratings for residuals of a fractured 
right clavicle are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.

As a final preliminary matter, the Board notes that in March 
2003, the Veteran stated that she was submitting additional 
evidence in support of her claim for a "neck condition."  
As the matter of entitlement to service connection for a neck 
or cervical spine condition has not been adjudicated by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a March 1995 rating decision, the RO denied service 
connection for a fractured lumbar vertebra; although notified 
of the denial in a letter dated that same month, the Veteran 
did not initiate an appeal.

3.  Evidence associated with the claims file since the March 
1995 denial of the claim for service connection for a 
fractured lumbar vertebra includes new evidence that relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's March 1995 denial of service connection for a 
fractured lumbar vertebra is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As pertinent evidence received since the March 1995 
denial is new and material, the criteria for reopening the 
claim for service connection for a fractured lumbar vertebra, 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the request to reopen the 
claim for service connection for a fractured lumbar vertebra, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's service treatment records reflect that she was 
involved in an MVA in January 1991.  She said she was thrown 
from the vehicle and sustained injuries to her right 
shoulder/clavicle, mid-lower back, and buttocks.  On physical 
examination, there was mild tenderness of the thoracic-lumbar 
spine without evidence of step off deformity.  A January 1991 
X-ray showed questionable minimal fracture of a thoracic 
vertebral body, and it was noted that a lateral view was 
needed for evaluation.  A note was also made to rule out a T7 
compression fracture.  A February 1991 X-ray of the lateral 
thoracic spine showed no evidence of fracture.  There were 
small Schmorl's nodes in the T6-7 and T7-8 intervertebral 
spaces.  

Post-service, the Veteran complained of cervical spine pain 
and an August 1994 VA X-ray showed no evidence of fracture, 
subluxation, osseous, or discogenic disease.  In November 
1994, she claimed that the January 1991 MVA caused an injury 
involving two fractured lumbar vertebrae.  

In a March 1995 rating decision, the RO denied service 
connection for a fractured lumbar vertebra, finding that 
there was no evidence of fracture during service.  The 
Veteran was notified of the decision in a letter that same 
month, but she did not initiate an appeal.   Therefore, the 
March 1995 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  However, under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this appeal, the Veteran sought to reopen her claim for 
service connection in September 2002.  Regarding petitions to 
reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the March 1995 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record since the RO's prior 
denial consists of VA treatment records dated through 
September 2008, medical records from Nellis Air Force Base, 
the transcript of the May 2005 hearing, and various lay 
statements provided by the Veteran.  

A November 1994 VA treatment record from Nellis Air Force 
Base reflects that the Veteran complained of a 1-day history 
of low back pain.  There was tenderness at the L5-S1 and C7-
T1 levels.  A December 1994 record notes low back pain 
possibly secondary to the 1991 MVA.  

A February 2003 VA treatment record notes the Veteran's 
complaints of neck and back pain.  An X-ray of the lumbar 
spine was negative.  

During the May 2005 Board hearing, the Veteran testified that 
after the 1991 MVA, she was told she had fractured vertebrae 
in her back and that nothing could be done.  She said that 
while she was pregnant, she continued to have back pain and 
was told that it was part of the pregnancy.  Despite her 
complaints, she said she was never treated for the back pain 
and that the doctors were more concerned about her fractured 
clavicle.  She said that she has continued to have back pain, 
but no one has attempted to find the source.  
  
The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection.  At the 
time of the March 1995 rating decision, there was no medical 
evidence of a fractured lumbar vertebra or current 
disability; however, the RO did not afford her a medical 
examination to determine whether there were any residuals 
from the injury to her thoracolumbar spine during the 1991 
MVA.  The additionally received evidence includes the 
Veteran's testimony that she has continued to have back pain 
since the 1991 MVA.  In this regard, lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  This evidence is new, in that it was not 
previously before agency decision makers, and it relates to 
unestablished facts needed to establish service connection.  
While the Veteran's testimony, alone, is not competent to 
establish medical diagnosis or nexus, for the purposes of the 
"new and material" analysis, it nonetheless, provides a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of an injury of the thoracolumbar spine, to include 
a fractured lumbar vertebra, are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. 
§ 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of an injury of the thoracolumbar 
spine, to include a fractured lumbar vertebra, has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the matters of increased ratings for a fractured 
right clavicle and service connection for residuals of an 
injury of the thoracolumbar spine is warranted.

With regard to the claim for service connection for residuals 
of an injury of the thoracolumbar spine, as mentioned above, 
service treatment records show that that the Veteran 
complained of back pain following a January 1991 MVA.  
Although an X-ray of the lateral thoracic spine did not 
reveal fracture, Schmorl's nodes were found at the T6-7 and 
T7-8 levels.  During the hearing, the Veteran said she has 
continued to have back pain since the 1991 MVA.  Given the 
in-service injury and X-ray findings, and post-service 
reports of back pain, the Board finds that examination and 
medical opinion are needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

With regards to the service-connected residuals of a 
fractured right clavicle, VA outpatient treatment records 
reflect that the Veteran underwent arthroscopic surgery on 
the right shoulder on July 11, 2008.  The VA examination was 
conducted in August 2008, one month after the surgery while 
she was still receiving physical therapy.  As the August 2008 
VA examination's findings probably do not reflect the current 
severity of the disability, after having received the full 
benefit of physical therapy and a period of recovery, the 
Board finds that another VA examination is needed to resolve 
these claims for increase.  
  
Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may result in denial of the claim for service connection and 
shall result in denial of the claims for increased ratings.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  As 
mentioned, the claims file includes treatment records from 
the VA Southern Nevada Healthcare System dated through 
September 2008, but does not include the operation report for 
the right shoulder, which occurred on July 11, 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
outstanding VA records of treatment for the right 
clavicle/shoulder and thoracolumbar spine, following the 
current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Also, a September 2008 VA outpatient treatment record notes 
that the Veteran was receiving physical therapy for her right 
shoulder on a fee basis from Dr. Tait.  VA has a duty to 
assist claimants in obtaining records not in the custody of a 
Federal department or agency.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(c)(1) (2008).  Since these records 
may be pertinent to the claims for increased ratings for 
residuals of a fractured right clavicle, the RO should 
attempt to obtain these records, following the procedures in 
38 C.F.R. 3.159(c) with respect to requesting records not in 
the custody of a Federal department or agency.

In addition, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  With regard to 
the claims for increased ratings, the RO should ensure that 
its notice to the Veteran meets the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice as per the VCAA requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's adjudication of the claims for 
increased ratings should include consideration of whether 
further "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Southern Nevada Healthcare System all 
outstanding records of evaluation and/or 
treatment for the Veteran's right 
clavicle/shoulder and back, to include the 
July 11, 2008 operation report for the 
right shoulder.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to increased 
ratings for residuals of a fractured right 
clavicle and service connection for 
residuals of an injury of the 
thoracolumbar spine.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  If current authorization is 
needed to obtain outstanding medical 
records from Dr. Tait, the RO should 
request that the Veteran submit such 
authorization.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the Veteran in 
obtaining pertinent additional evidence 
for which appropriate authorization has 
been provided, to particularly include 
from Dr. Tait.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and her representative that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the 
thoracolumbar spine.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability is the result of disease or 
injury incurred in or aggravated by the 
Veteran's military service, to include the 
January 1991 MVA.  In rendering this 
opinion, the examiner is asked to 
specifically consider the February 1991 X-
ray, which showed Schmorl's nodes at the 
T6-7 and T7-8 levels.  

The examiner should also render all 
findings needed to rate the Veteran's 
residuals of a fractured right clavicle 
under the appropriate rating criteria.  The 
examiner should render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's right shoulder.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. 
The physician should also indicate whether, 
and to what extent, the Veteran experiences 
likely functional loss of the right 
shoulder due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he or she should express such 
functional loss in terms of additional 
degrees of limited motion of the right 
shoulder.

The physician should set forth the results, 
along with the complete rationale for the 
conclusion(s) reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims for increased 
ratings should include consideration of 
whether further staged rating, pursuant to 
Hart (cited to above), is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


